Citation Nr: 0001298	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral varicose 
veins.

4.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1958 to October 
1959.  His appeal comes before the Board of Veterans' Appeals 
(BVA or Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.  


REMAND

A preliminary review of the record discloses that additional 
action is required prior to further Board review of the 
veteran's claim.  In this regard, the record appears to 
indicate that the veteran has received treatment from VA 
medical facilities in Chillicothe, Ohio and Cincinnati, Ohio.  
These treatment records have not been associated with the 
veteran's claims file.  Specifically, in a statement dated 
August 1997, the veteran indicated that he has received 
treatment for varicose veins at the VAMC in Cincinnati, Ohio.  
Likewise, in an October 1997 VA examination report, it is 
noted that the veteran reported that he was being 
"followed" by the Chillicothe VA audiological department.  
The record reflects that the veteran was seen at the 
Chillicothe VAMC in July 1997 for an audiological assessment, 
but it is not clear whether the veteran has received 
additional treatment for hearing loss and tinnitus there as 
well.  

The VA is deemed to have constructive knowledge of these VA 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....")

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, to to comply with the 
United States Court of Appeals for Veterans Claims holding in 
Bell v. Derwinski, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED for the following action:

The RO should request the veteran to 
identify all VA medical facilities at 
which he has received treatment.  The RO 
should then obtain and associate with the 
claims file all records relating to the 
veteran's treatment at those VA medical 
facilities. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



